Citation Nr: 1212850	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-32 729	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased evaluation for service-connected coronary artery disease.


ATTORNEY FOR THE BOARD

L. Durham, Counsel








INTRODUCTION

The Veteran served on active duty from October 1979 to October 2007.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2009 rating decision, which continued a 30 percent evaluation for service-connected coronary artery disease, po.  In a November 2010 rating decision, the RO increased the evaluation assigned to this service-connected disability to 60 percent, effective October 5, 2010.


FINDING OF FACT

On February 28, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


